233 S.E.2d 654 (1977)
32 N.C. App. 782
Carvus Andrew BYRD, Jr.
v.
John F. ALEXANDER, North Carolina Commissioner of Motor Vehicles.
No. 7611SC814.
Court of Appeals of North Carolina.
April 6, 1977.
*655 T. Yates Dobson, Jr., and Wallace Ashley, Jr., Ashley & Holland, Smithfield, for plaintiff.
Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. William B. Ray and Deputy Atty. Gen. William W. Melvin, Raleigh, for the Department of Motor Vehicles.
BROCK, Chief Judge.
The record on appeal in this case was certified by the clerk of superior court on 3 September 1976. App.R. 12(a) requires that appellant shall file the record on appeal in the appellate division within ten days after certification by the clerk of the trial tribunal. The record on appeal in this case was filed in the Court of Appeals on 1 October 1976, more than ten days after certification.
Perhaps it is well to repeat again what was said in Ledwell v. County of Randolph, 31 N.C.App. 522, 229 S.E.2d 836, (1976), and In re Allen, 31 N.C.App. 597, 230 S.E.2d 423 (1976):
"The time schedules set out in the rules are designed to keep the process of perfecting an appeal to the appellate division flowing in an orderly manner. Counsel is not permitted to decide upon his own enterprise how long he will wait to take his next step in the appellate process. There are generous provisions for extensions of time by the trial court if counsel can show good cause for extension.
"The North Carolina Rules of Appellate Procedure are mandatory. `These rules govern procedure in all appeals from the courts of the trial divisions to the courts of the appellate division;. . .' App.R. 1(a)."
Appeal dismissed.
PARKER and ARNOLD, JJ., concur.